     Case 2:18-cv-02137-PSG-JC Document 16 Filed 02/24/21 Page 1 of 1 Page ID #:212



 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10
11    JODEE CHAVELL GARRETT, SR.,                  Case No. 2:18-cv-02137-PSG-JC
12                        Plaintiff,               JUDGMENT

13                  v.

14
      CORRECTIONAL OFFICER GRANT,
      et al.,
15
                          Defendants.
16
17
           Pursuant to the Order Accepting Findings, Conclusions, and
18
     Recommendations of United States Magistrate Judge, IT IS ADJUDGED that
19
     Judgment be entered dismissing this action.
20
           IT IS SO ADJUDGED.
21
22
     DATED: __February 24, 2021_______________________
23
24
                                       ______________________________________
25
                                       HONORABLE PHILIP S. GUTIERREZ
26                                     CHIEF UNITED STATES DISTRICT JUDGE
